USCA11 Case: 20-14405    Date Filed: 07/19/2021   Page: 1 of 5



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-14405
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 8:00-cr-00281-WFJ-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                    versus

MITCHELL MONTEVERDI,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (July 19, 2021)

Before JORDAN, NEWSOM, and GRANT, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-14405       Date Filed: 07/19/2021    Page: 2 of 5



      Mitchell Monteverdi appeals his 24-month sentence, which was at the

statutory maximum, imposed upon revocation of his supervised release. He argues

that his sentence was (1) procedurally unreasonable because the court stated that

this was his “second time through” a supervised-release disciplinary process and

(2) substantively unreasonable because the court gave undue weight to his criminal

history and recidivism risk and insufficient weight to other factors, including the

guidelines range, his need for rehabilitative support, and the parties’ sentencing

recommendations.

      We review a district court’s revocation of supervised release for an abuse of

discretion, and we review a sentence imposed upon revocation of supervised

release for reasonableness. United States v. Velasquez Velasquez, 524 F.3d 1248,

1252 (11th Cir. 2008). The party challenging the sentence bears the burden of

showing that the sentence was unreasonable in light of the record and the 18

U.S.C. § 3553(a) factors. United States v. Alvarado, 808 F.3d 474, 496 (11th Cir.

2015).

      A district court may, upon finding by a preponderance of the evidence that a

defendant has violated a condition of supervised release, revoke the term of

supervised release and impose a term of imprisonment after considering certain

factors set forth in 18 U.S.C. § 3553(a). 18 U.S.C. § 3583(e). Section

3553(a) provides that district courts shall impose a sentence sufficient, but not


                                          2
          USCA11 Case: 20-14405        Date Filed: 07/19/2021    Page: 3 of 5



greater than necessary, to fulfill the need for the sentence imposed to deter criminal

conduct; protect the public; and provide the defendant with needed educational,

vocational, medical, or other correctional treatment. Id. §§ 3553(a), 3583(e). In

addition, the district court must consider the nature and circumstances of the

offense, the history and characteristics of the defendant, the applicable guidelines

range, the pertinent policy statements of the Sentencing Commission, the need to

avoid unwarranted sentencing disparities, and the need to provide restitution to the

victim. Id. §§ 3553(a)(1), (4)-(7), 3583(e)(3).

      We use a two-step process to review a sentence’s reasonableness. Gall v.

United States, 552 U.S. 38, 51 (2007). First, we must confirm that the sentence is

not procedurally unreasonable. Id. A sentence is procedurally unreasonable if a

district court commits an error such as failing to calculate (or improperly

calculating) the Guidelines range, failing to consider the § 3553(a) factors,

selecting a sentence based on clearly erroneous facts, or failing to adequately

explain the chosen sentence. Id. Further, the sentencing court should provide

sufficient reasoning to satisfy the appellate court that it has considered the parties’

arguments and has a reasoned basis for exercising its own legal decision-making

authority. Rita v. United States, 551 U.S. 338, 356 (2007). But a lengthy

explanation is not required. Id.




                                           3
          USCA11 Case: 20-14405        Date Filed: 07/19/2021    Page: 4 of 5



      If the district court’s sentencing decision is procedurally reasonable, we

must then determine whether the sentence is substantively reasonable. Gall, 552

U.S. at 51. A sentence outside of the applicable Guidelines range does not trigger

a presumption of unreasonableness. Id. We consider the “totality of the facts and

circumstances” in substantive reasonableness review. United States v. Irey, 612

F.3d 1160, 1189 (11th Cir. 2010) (en banc). We can vacate a district court’s

sentence only if we are “left with the definite and firm conviction that the district

court committed a clear error of judgment in weighing the § 3553(a) factors.” Id.

at 1190. Nonetheless, a district court can still abuse its discretion when it: (1) fails

to consider all factors that were due significant weight, (2) gives an improper or

irrelevant factor significant weight, or (3) commits a clear error of judgment by

balancing the proper factors unreasonably. Id. at 1189. Unjustified reliance upon

any one of the § 3553(a) factors may also indicate an unreasonable sentence.

United States v. Crisp, 454 F.3d 1285, 1292 (11th Cir. 2006) (vacating sentence

where the court “focused single-mindedly on the goal of restitution to the

detriment of all of the other sentencing factors”). But the district court is “not

required to state on the record that it has explicitly considered each of the

§ 3553(a) factors or to discuss each of the § 3553(a) factors.” United States v.

Sanchez, 586 F.3d 918, 936 (11th Cir. 2009) (quotation marks omitted).




                                           4
          USCA11 Case: 20-14405        Date Filed: 07/19/2021   Page: 5 of 5



      “A district court’s sentence need not be the most appropriate one, it need

only be a reasonable one.” Irey, 612 F.3d at 1191. The combined effect of all

these principles is that “[s]ubstantively unreasonable sentences are rare.” United

States v. Kirby, 938 F.3d 1254, 1259 (11th Cir. 2019) (quotation marks omitted).

      Here, the district court’s 24-month sentence was neither procedurally nor

substantively unreasonable. Monteverdi hasn’t established that the district court’s

reference to it being his “second time through” referenced anything besides his

undisputed earlier opportunity to resolve his supervised-release situation more

informally, which was unsuccessful, or why it would be inappropriate to mention

that opportunity. And in light of Monteverdi’s considerable criminal history,

multiple violations of supervised release, and the nature of his offense, the district

court’s sentence wasn’t substantively unreasonable. Accordingly, we AFFIRM.




                                           5